      Case 1:15-cv-00859-RWS Document 685-1 Filed 12/28/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CONSUMER FINANCIAL
PROTECTION BUREAU,

       Plaintiff,                        Civil Action No. 1:15-CV-0859-RWS


v.

UNIVERSAL DEBT & PAYMENT
SOLUTIONS, LLC, et al.,

       Defendants.


             [PROPOSED] ORDER EXTENDING TIME FOR
          FORMER DEFENDANT GLOBAL PAYMENTS INC. TO
            RESPOND TO MOTION FOR ENTRY OF ORDER

      Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), and for good cause

shown, the Court hereby ORDERS that the deadline for former defendant Global

Payments Inc. respond to the Receiver’s Motion for Entry of Order Directing

Frontline Processing Corp. and Global Payments to Show Cause Why They Should

Not Be Held in Contempt of This Court (dkt. 684) by 14 days, up to and including

January 19, 2021.



                          [signature on following page]
      Case 1:15-cv-00859-RWS Document 685-1 Filed 12/28/20 Page 2 of 2




      DONE and ORDERED, this ____ day of December, 2020.

                                         _________________________
                                         Hon. Richard W. Story
                                         Judge, United States District Court
                                         Northern District of Georgia


Prepared by:

Michael A. Caplan
GA Bar No. 601039
CAPLAN COBB LLP
75 Fourteenth Street NE
Suite 2750
Atlanta, GA 30309
Tel: (404) 596-5610
Fax: (404) 596-5604
mcaplan@caplancobb.com

Counsel for Global Payments Inc.




                                     2
